Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory cell comprising a conductive layer; an insulating layer disposed atop the conducting layer; a semiconductor layer disposed atop the insulating layer; a first electrode coupled to the semiconductor layer; a second electrode coupled to the semiconductor layer, wherein the first and second electrodes are separated from one another and wherein the semiconductor layer extends beyond the first and second electrodes forming a first wing; a third electrode coupled to the conductive layer; a first magnetic tunnel junction (MTJ) disposed on the first wing, wherein the first MTJ, comprising:
a first magnetic layer with a fixed a polarity (pinned layer (PL)) in a first direction,
a second magnetic layer (free layer (FL)) having a polarity that can be switched from the first direction in which case the MTJ is in a parallel (P) configuration presenting an electrical resistance to current flow below a resistance threshold to a second direction opposite the first direction in which case the MTJ is in an anti-parallel (AP) configuration presenting an electrical resistance to current flow higher than the resistance threshold, and a non-magnetic layer (NML) separating the PL from the FL, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827